NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROSEMOND BOURGOUIN,                              No.   20-72620

                Petitioner,                      Agency No. A209-867-056

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Rosemond Bourgouin, a native and citizen of Haiti, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo questions of law, including whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny the petition for review.

      Substantial evidence supports the agency’s determination that Bourgouin

failed to establish his proposed social group is socially distinct. See Conde

Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the BIA

did not err in concluding that Bourgouin did not establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))).

      Substantial evidence also supports the agency’s denial of CAT relief because

Bourgouin failed to show it is more likely than not he would be tortured by or with


                                          2                                     20-72620
the consent or acquiescence of the government if returned to Haiti. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Bourgouin’s contention that the BIA erred in not addressing the IJ’s adverse

credibility determination fails, where the BIA assumed he testified credibly and

assessed his claims on the merits. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cor. 2004) (courts and agencies are not required to decide issues unnecessary

to the results they reach). Bourgouin’s contentions that the agency ignored

evidence or otherwise erred in its analysis of his claims also fail. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an exegesis on

every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(petitioner did not overcome the presumption that the BIA reviewed the record).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    20-72620